would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
P.2d 222, 225 (1984).
                            First, appellant argues that his trial counsel was ineffective
                for failing to investigate and discover documentation and witnesses to
                prove appellant's assertion that he often traveled for work. Appellant
                asserts that this information would have shown he was gone too often to
                have sexually abused the victim as often as she claimed. Appellant failed
                to demonstrate that his trial counsel's performance was deficient or that
                he was prejudiced. Appellant testified that that he traveled often for work
                and the victim testified that the molestation occurred when appellant was
                not traveling. Appellant fails to identify what additional evidence counsel
                would have discovered had counsel conducted further investigation into
                this issue. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004).
                Appellant fails to demonstrate a reasonable probability of a different
                outcome at trial had additional information regarding his travel been
                presented to the jury. Therefore, the district court did not err in denying
                this claim without conducting an evidentiary hearing.
                            Second, appellant argues that his trial counsel was ineffective
                for eliciting testimony from appellant's ex-wife regarding domestic
                violence allegations towards the ex-wife and her children, as it showed
                appellant in a bad light. Appellant fails to demonstrate that he was
                prejudiced. Appellant testified that his ex-wife was so violent towards him
                that he obtained a temporary restraining order against her, that he had
                never been arrested for domestic violence, and that he believed that the
                restraining order motivated his ex-wife to encourage the victim to
                fabricate the allegations. Given appellant's testimony, appellant fails to
                demonstrate a reasonable probability of a different outcome had counsel

SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 0 7A
                refrained from questioning the ex-wife regarding domestic violence.
                Moreover, appellant fails to demonstrate a reasonable probability of a
                different outcome at trial had counsel not elicited any testimony regarding
                domestic violence as appellant confessed to committing the sexual acts
                with the victim. Therefore, the district court did not err in denying this
                claim without conducting an evidentiary hearing.
                            Third, appellant argues that his counsel failed to investigate
                appellant's ex-wife's and her family's theft from appellant and use of
                appellant's credit information, as appellant asserts his discovery of those
                issues may have motivated his ex-wife to coach the victim to fabricate
                allegations. Appellant fails to demonstrate that his counsel's performance
                was deficient or that he was prejudiced. • Appellant testified that his ex-
                wife stole money from him and that she and her family obtained money
                from third parties through use of appellant's credit. Appellant fails to
                identify what additional evidence counsel would have discovered had
                counsel conducted further investigation into this issue.    See id.   Given
                appellant's confession, he fails to demonstrate a reasonable probability of
                a different outcome at trial had additional information regarding his ex-
                wife's theft or fraudulent use of credit been presented to the jury.
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.
                            Fourth, appellant claims that the cumulative effect of
                ineffective assistance of counsel warrants vacating his judgment of
                conviction. As appellant did not demonstrate that any of his claims of
                ineffective assistance of counsel had merit, he fails to demonstrate they
                cumulatively amount to ineffective assistance of counsel. Therefore, the



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                district court did not err in denying this claim without conducting an
                evidentiary hearing.
                            Having concluded appellant is not entitled to relief, we
                            ORDER the judgment of the district court AFFIRMED.




                cc: Hon. Valerie Adair, District Judge
                     Linda A. Norvell Marquis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A